Citation Nr: 0728416	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  05-15 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture, T-8, prior to May 13, 2005 
and in excess of 40 percent, effective May 13, 2005.

2.  Whether there is clear and unmistakable error in a 
January 2006 rating decision which granted service connection 
for degenerative disc disease L5-S1 with spondylolisthesis, 
effective June 2, 2003.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the cervical spine, 
effective May 13, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to an evaluation in 
excess of 20 percent for compression fracture, T-8.  The 
claims file subsequently was transferred to the RO in San 
Diego, California.  In January 2006, the RO granted service 
connection for degenerative disc disease, L5-S1 with 
spondylolisthesis, status post diskectomy, and provided a 
combined evaluation of 40 percent for the thoracic and lumbar 
spines, effective June 2, 2003.  The RO also granted service 
connection for degenerative changes of the cervical spine, 
assigning a 20 percent evaluation effective May 13, 2005.
 
The claims file then was transferred to the RO in Salt Lake 
City, Utah, which in July 2006 found clear and unmistakable 
error in the January 2006 rating decision that assigned a 40 
percent evaluation for the lumbar and thoracic spines, 
effective June 2, 2003, and changed the effective date for 
the 40 percent rating to May 13, 2005.  A 20 percent rating 
for the thoracic spine was assigned prior to this date.

The veteran submitted a statement in July 2006 disagreeing 
with the RO's assessment of clear and unmistakable error, 
indicating that the effective date for his entire spine, 
including his lumbar and cervical spines should be June 2, 
2003.  The veteran also continued to assert that he was 
totally disabled due to his entire spine, including the 
cervical spine.  The veteran's statement is considered a 
valid notice of disagreement with both the July 2006 rating 
decision, which found clear and unmistakable error in the 
January 2006 rating decision granting service connection for 
the lumbar spine with an effective date of June 2, 2003, and 
the January 2006 rating decision, which granted service 
connection for the cervical spine, effective May 13, 2005.  
The RO issued a supplemental statement of the case in January 
2007 but did not address the cervical spine rating or the 
clear and unmistakable error issue.   

Therefore, the issues of whether there was clear and 
unmistakable error in the January 2006 rating decision, which 
granted service connection for degenerative disc disease L5-
S1 with spondylolisthesis, effective June 2, 2003; and 
entitlement to an initial evaluation in excess of 20 percent 
for degenerative changes of the cervical spine, effective May 
13, 2005, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Effective May 16, 2003 to May 13, 2005, the veteran's 
thoracic spine disability is manifested by residuals of 
vertebra fracture with definite limited motion and 
demonstrable deformity of the vertebral body, and subjective 
complaints of functional impairment due to pain and weakness.

2.  Effective May 13, 2005, the veteran's thoracic spine 
disability is manifested by forward flexion of the 
thoracolumbar spine to 15 degrees with subjective complaints 
of functional impairment due to pain and weakness.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for the 
thoracic spine disability, effective May 16, 2003 to May 13, 
2005, and a rating greater than 40 percent for the thoracic 
spine disability, effective May 13, 2005,have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291 (effective prior to September 26, 2003); 
Diagnostic Codes 5235-5243 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2003.  The RO provided the appellant 
with notice, pursuant to Dingess v. Nicholson in June 2006, 
subsequent to the initial adjudication.  While the Dingess 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a January 2007 supplemental statement of the 
case, following the provision of notice.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the thoracic spine disability.  The RO scheduled 
the veteran for another VA examination in September 2006, 
after the veteran indicated that his disability was worse, 
but he failed to report.  The RO had notified the veteran in 
August 2006 that the examination was very important and that 
the veteran should notify VA if he was unable to report for 
the examination.  The notice was sent to the last known 
address of record.  The veteran did not respond.  A separate 
letter sent by the Board in May 2007 to the same address was 
returned as undeliverable; but VA has no other current 
address of record.  Under VA regulations, it is incumbent 
upon the veteran to submit to a VA examination if he is 
applying for, or in receipt of, VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992); 
see also 38 C.F.R. § 3.655.  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  He also has an obligation to keep VA 
apprised of his current whereabouts.  The veteran has not 
satisfied all of his responsibilities in the development of 
his claim.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



Analysis

The RO originally granted service connection for compression 
fracture T-8 in May 1977, assigning a 10 percent evaluation 
effective March 8, 1977.  A 20 percent evaluation was 
assigned in May 1995, effective October 27, 1994.

The veteran filed an increased rating claim in May 2003.  
(Although a hand-written note shows June 2, 2003, which 
subsequently was used by the RO as the date of the claim, the 
date stamp actually reads May 16, 2003.)  The veteran asserts 
that he wants a 100 percent rating for his spine because his 
injury has degenerated to the point where he cannot function 
normally day-to-day due to pain and problems with mobility.  
He also complains of the need to walk with a cane and muscle 
spasms, causing him to have to lay down with legs bent to 
stop the spasms.
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

Prior to September 26, 2003, the veteran's thoracic spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5285-
5291 for residuals of fracture of vertebra and limitation of 
motion of the dorsal spine.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change. See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to May 13, 2005

Prior to May 13, 2005, the veteran's thoracic spine 
disability was rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5285-5291 residuals of 
fracture of the vertebra and limitation of motion of the 
dorsal spine (effective prior to September 26, 2003).  

Under DC 5285, a 60 percent evaluation is assigned for 
residuals of fracture of the vertebra without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is assigned for residuals of 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg brace.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Note: 
Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (effective prior to 
September 26, 2003).

Limitation of motion of the dorsal spine is rated under 
38 C.F.R. § 4.71a, DC 5291 (effective prior to September 26, 
2003).  A 0 percent evaluation is assigned for slight 
limitation of motion.  A 10 percent evaluation is assigned 
for severe or moderate limitation of motion.  

The only medical evidence of record for the pertinent time 
frame includes a September 2004 private magnetic imaging 
resolution (MRI) report, which shows a finding of an old 50 
percent wedge compression fracture at what appeared to be T9.  
There was no evidence of acute fracture and no subluxation 
present; and there was no evidence of significant thoracic 
spinal stenosis or foraminal narrowing.  There was minimal to 
mild disc bulging present at multiple mid thoracic levels 
with small posterolateral osteophytes, which did not appear 
to cause any complication.

This medical record does not show entitlement to a rating 
higher than 20 percent for the period prior to May 13, 2005.  
Under the regulations in effect prior to September 26, 2003, 
ten percent is the highest schedular rating available for 
limitation of motion of the dorsal spine under DC 5291.  The 
veteran has a demonstrable deformity of the vertebral body, 
specifically a wedge compression fracture; so he also is 
entitled to a separate 10 percent rating under DC 5285 to be 
added to the rating for limited motion.  The evidence does 
not show that the veteran's residuals of fracture resulted in 
any abnormal movement of the thoracic spine or required a 
neck brace, or that the veteran was bedridden and required a 
long leg brace.  

None of the other diagnostic codes in effect prior to 
September 26, 2003 pertaining to the spine apply.  The 
medical evidence does not show any ankylosis of the dorsal 
spine, whether favorable or unfavorable, under 38 C.F.R. 
§ 4.71a, DC 5288 (effective prior to September 26, 2003).  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  The record also does not show evidence of intervertebral 
disc syndrome in the thoracic spine under 38 C.F.R. § 4.71a, 
DC 5293 (effective prior to September 26, 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, effective September 26, 2003, a 20 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine.  The above rating 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Note (1): 
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

The September 2004 MRI report does not report the ranges of 
motion of the thoracic spine.  Therefore, a rating higher 
than 20 percent cannot be provided under the General Rating 
Formula for diseases and Injuries of the Spine.

On and after May 13, 2005

Effective May 13, 2005, the thoracic spine is rated as 40 
percent disabling under the General Rating Formula for 
Diseases and Injuries of the Spine (effective September 26, 
2003).  

A June 2005 VA examination report does not separately note 
range of motion of the thoracic spine, but shows when 
attempting to do range of motion of the lumbar spine, at most 
the veteran was willing to flex 0 to 15 degrees and extend 0 
to 5 degrees.  He would not rotate to the right or left nor 
tilt to the right or left.  He complained of severe low back 
pain with any of these maneuvers.    

A rating higher than 40 percent is not warranted under the 
regulations in effect prior to September 26, 2003, as this 
medical record does not show any evidence the veteran has 
residuals of fracture of the vertebra with or without cord 
involvement, requiring a neck brace or long leg brace.  None 
of the other diagnostic codes in effect prior to September 
26, 2003 that are applicable to the veteran's thoracic spine 
disability allow for a rating higher than 40 percent.

Under the General Rating Formula for Disease and Injuries of 
the Spine, the next higher 50 percent evaluation is not 
assigned unless there is unfavorable ankylosis of the entire 
thoracolumbar spine.  As the veteran was able to move his 
spine, ankylosis is not shown.  See Note (5): For VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension.  The examiner commented in June 2005 that the 
veteran would not straighten his upper back, but also noted 
that he believed the veteran was embellishing his symptoms a 
great deal and that he was not convinced that there was that 
significant limitation of motion of the lumbar spine.

A separate evaluation is not warranted for neurologic 
impairment, including bowel or bladder impairment, as 
permitted under the regulations.  See Note (1).  A June 2005 
VA examination report notes that on neurological examination, 
there was give way weakness in all muscles of the lower 
extremities, which was a voluntary finding.  There reportedly 
was a momentary normal contraction of the muscles and then a 
sudden give way.  The examiner noted that this was not a real 
weakness and that he found no atrophy.  There were no 
fasciculations and the veteran's tone was basically normal.  
Reflexes were 2+ at the knees and 1+ at both ankles.  Plantar 
responses were flexor.  On sensory examination, the examiner 
noted that it was virtually impossible to determine the 
magnitude of sensory loss if there was any at all.  There was 
a patchy decreased pain, temperature, and touch sensation 
throughout both lower extremities that followed the 
distribution of the peripheral nerve or a nerve root.  The 
veteran reportedly claimed not to feel vibratory sense in his 
toes.  Position sense was normal.  In his assessment, the 
examiner stated that he believed the weakness demonstrated by 
the veteran was not real, noting that an examination in the 
neurosurgical clinic one month prior demonstrated perfectly 
normal gait with normal strength, tone, and reflexes.

A July 2005 VA examination report notes the veteran's 
complaints of lower extremity radiculopathy and urinary and 
bowel incontinence.  The examiner determined that the lower 
extremity radiculopathy complained of by the veteran was 
related to the lumbar spine problem; but the examiner 
indicated that he could not reach a specific conclusion 
regarding the urinary incontinence or bowel incontinence as 
it related to the lumbar spine disability.  The examiner 
noted that the recent MRI scan of the lumbar spine showed no 
clear evidence of lumbar nerve root compromise, or for that 
matter, spinal stenosis, and that it would be pure 
speculation on his part to venture an opinion as to whether 
or not the urinary incontinence or bowel incontinence were 
related to the veteran's lumbar spine disability.  The 
examiner determined that the evidence, in fact, pointed 
against this, noting that there was no information in the 
file or medical records to confirm that the veteran's bladder 
was a "neurogenic bladder."  

The radiculopathy and urinary and bowel incontinence were not 
found to be caused by the compression fracture of the T8 
vertebra.  The examiner noted that there was no evidence of 
disk herniation or spinal cord compromise after the 
compression fracture.  In addition, at no time after the 
injury sustained by the veteran while in the military was it 
necessary to perform bladder catheterization, nor did he have 
fecal incontinence.  In fact, it had been stated specifically 
that the veteran's neurological examination was normal after 
compression fracture at T8.  The examiner noted that it was 
difficult to determine exactly when the veteran began 
catheterizing himself, noting that there were some statements 
in the record that the veteran had been catheterizing himself 
since 1975; but in 1977, when he was evaluated for 
compensation, he made no mention of bladder or bowel 
incontinence.

These records do not show any significant neurological 
impairment as it relates to the thoracolumbar spine.  While 
the veteran had significant radiculopathy complaints, the 
veteran's reports of weakness and loss of sensation in the 
lower extremity were found to be exaggerated on objective 
evaluation.  The bowel and urinary incontinence was not found 
to be caused by the thoracic spine.  It was not clear whether 
the incontinence problems were related to the lumbar spine, 
although the July 2005 examiner noted that the evidence 
pointed against this in that there was no evidence of a 
neurogenic bladder.  The examiner noted that a specialist 
should evaluate the veteran to determine the etiology of his 
incontinence.  The veteran was scheduled for an examination 
to determine the present severity of his thoracolumbar spine 
disability; but he did not show up for this examination and 
apparently has not kept VA apprised of his current location.  
Based on the evidence of record, a separate evaluation for 
any neurological impairment cannot be assigned.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran was found to be limited in lifting, bending, and 
twisting by back pain, and has significant complaints of pain 
and weakness, affecting his ability to do physical 
activities.  Any functional impairment in the thoracic spine, 
however, already has been considered by the 20 percent rating 
assigned under 38 C.F.R. § 4.71a, DC 5285-5291 (effective 
prior to September 26, 2003), and the 40 percent rating 
assigned under 38 C.F.R. § 4.71a, DC 5235-5243.  Also, on 
objective examination in June 2005, the examiner noted that 
although the veteran walked into the examination room pushing 
a wheelchair, flexed at the waist, taking short steps, there 
was no obvious need for an assistive device.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  

There is no basis for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The record does not show frequent 
periods of hospitalization for the thoracic spine.  The 
veteran also is not shown to be unable to work due to his 
thoracic spine.  A June 2005 VA examination report notes that 
although the veteran was not working, he was capable of his 
usual work despite his impairments.  This does not rise to 
the level of marked interference with employment.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, there is no basis for further action on 
this question.

The evidence more closely approximates the criteria for a 20 
percent rating for the thoracic spine, effective May 16, 2003 
to May 13, 2005, and a 40 percent rating effective May 13, 
2005.  See 38 C.F.R. § 4.7.  There is no doubt to be 
resolved; and an increased rating is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.






ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of compression fracture, T-8, effective May 16, 
2003 to May 12, 2005, and in excess of 40 percent effective 
May 13, 2005 is denied.


REMAND

In January 2006, the RO granted service connection for 
degenerative disc disease, L5-S1 with spondylolisthesis, 
status post diskectomy, effective June 2, 2003, and granted 
service connection for degenerative changes of the cervical 
spine, assigning a 20 percent evaluation effective May 13, 
2005.
 
In July 2006, another RO found clear and unmistakable error 
in the January 2006 rating decision.  The veteran submitted a 
statement in July 2006 disagreeing with the RO's assessment 
of clear and unmistakable error, indicating that the 
effective date for his entire spine, including his lumbar and 
cervical spines should be June 2, 2003.  The veteran also 
continued to assert that he was totally disabled due to his 
entire spine, including the cervical spine.  The veteran's 
statement is considered a valid notice of disagreement with 
both the July 2006 and January 2006 rating decisions.  The RO 
issued a supplemental statement of the case in January 2007 
but did not address the cervical spine rating or the clear 
and unmistakable error issue.   

Therefore, a remand for this action is necessary. 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the 
veteran and his representative addressing 
the finding of clear and unmistakable 
error in a January 2006 rating decision, 
which granted service connection for 
degenerative disc disease L5-S1 with 
spondylolisthesis, effective June 2, 2003; 
and entitlement to an initial evaluation 
in excess of 20 percent for degenerative 
changes of the cervical spine, effective 
May 13, 2005.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal. 
See 38 C.F.R. § 20.302(b) (2006).  
Thereafter, if an appeal has been 
perfected, these issues should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


